EXHIBIT DOLLAR TREE, INC. STOCK INCENTIVE PLAN THIS DOLLAR TREE, INC. INCENTIVE PLAN (“Plan”) is made by Dollar Tree, Inc. and its member companies (“Company”). ARTICLE 1 PURPOSE The purpose of the Plan is to advance the interests of the Company and its shareholders by enhancing the Company's ability to attract and retain qualified persons to perform services for the Company, by providing incentives to such persons to put forth maximum efforts for the Company and by rewarding persons who contribute to the achievement of the Company's economic objectives. ARTICLE 2 DEFINITIONS The following terms have the meanings set forth below, unless the context otherwise requires: 2.1Affiliate.
